internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-142072-01 date date legend distributing controlled shareholder shareholder shareholder a state x state y date date date dear plr-142072-01 this letter responds to your date request submitted on behalf of distributing shareholder and shareholder for rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated date date and date the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process the material information is summarized below distributing is a state x corporation that was incorporated on date more than years ago distributing has two geographic divisions one in state x and one in state y both of which are engaged in the a business the state x division has been engaged in the a business since date the state y division has been engaged in the a business since it was established more than years ago distributing computes its federal_income_tax liability using an accrual_method of accounting and files its federal_income_tax returns on a calendar_year basis from date until date the stock of distributing was owned equally by shareholder shareholder and shareholder on date less than years ago shareholder and shareholder each purchased half of the outstanding shares of distributing stock owned by shareholder a non-resident alien since date distributing has been owned equally by shareholder and shareholder both shareholder and shareholder are individuals who compute their federal_income_tax liability using a cash_method_of_accounting and file their federal_income_tax returns on a calendar_year basis since the establishment of the state y division of distributing’s a business shareholder has assumed primary managerial duties and responsibilities for the state x division and shareholder has assumed primary managerial duties and responsibilities for the state y division controlled is to be formed as a state y corporation controlled will compute its federal_income_tax liability using an accrual_method of accounting and will file its federal_income_tax returns on a calendar_year basis financial documentation has been submitted which indicates that the a business conducted by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholder and shareholder wish to concentrate their attention on the specific division of distributing’s a business which is of the most interest to each of them as differences of opinion have arisen concerning the operation and future direction of the state x and state y divisions in order to allow shareholder and shareholder to separately operate the state x and state y divisions it is proposed that distributing’s a business be divided as follows i distributing will form controlled as a wholly-owned subsidiary incorporated plr-142072-01 in state y by contributing the assets of its state y division to controlled solely in exchange for all of controlled’s issued and outstanding_stock and the assumption by controlled of related liabilities ii distributing will retain its state x division iii distributing will distribute all of the controlled stock to shareholder in exchange for all of shareholder 2’s distributing stock in connection with the transaction it has been represented that a b c d e the fair_market_value of the controlled stock and other consideration to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing are representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled will be carried out for the following business_purpose to allow shareholder and shareholder to go their separate ways in order to enable the shareholders to concentrate on the specific geographic market which is of most interest to each of them to remedy their inability to agree on the growth and direction of the business to resolve issues related to appropriate levels of shareholder compensation and employee stock_options profit-sharing arrangements and to segment the risks associated with debt guarantees pertaining to borrowing for business expansion the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes f distributing is not an s_corporation within the meaning of sec_1361 but immediately before the distribution distributing will be eligible to make an s_corporation_election pursuant to sec_1362 of the internal_revenue_code distributing and controlled will elect to be s_corporations pursuant plr-142072-01 to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by shareholder or shareholder to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction other than by gifts to family members within the annual exclusion allowed under sec_2503 further distributing or controlled may grant stock_options to their respective employees however in no case will such gifts of stock or stock_option grants equal or exceed percent of the stock owned in either distributing or controlled and in no case will either shareholder or shareholder own percent or less in distributing or controlled respectively there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed as determined under sec_357 by controlled the liabilities to be assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no investment_tax_credit under the internal_revenue_code has been or will be claimed with respect to any of the assets of the state y division being transferred by distributing to controlled distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length g h i j k l m n o plr-142072-01 p q r s t no two parties to the transaction are investment companies as defined in sec_368 and iv distributing controlled shareholder and shareholder will each pay their own expenses if any incurred in connection with the transaction the distribution of controlled stock is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled immediately after the distribution no person will hold disqualified_stock in distributing or controlled which constitutes a percent or greater interest in such corporations within the meaning of sec_355 the cash and investment_assets held by distributing and to be held by controlled are related to the reasonable needs of the conduct of the active trade_or_business of each corporation based solely on the information submitted and the representations set forth above we rule as follows regarding the transaction the contribution of the state y division assets to controlled solely in exchange for all the outstanding_stock of controlled and the assumption by controlled of related liabilities followed by the distribution by distributing of all the controlled stock to shareholder in exchange for all of shareholder 2's stock in distributing will be a reorganization within the meaning of sec_368 distributing and controlled each will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution of the state y assets to controlled in exchange for controlled stock and controlled’s assumption of related liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the state y assets of distributing in exchange for controlled stock and controlled’s assumption of related liabilities sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 plr-142072-01 the holding_period of the assets received by controlled from distributing will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in controlled to shareholder in exchange for all of shareholder 2's distributing stock sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder on receipt of controlled stock in exchange for all of shareholder 2's distributing stock sec_355 the basis of the controlled stock in the hands of shareholder will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the second representative listed on that power_of_attorney and to distributing sincerely john moriarty assistant to the branch chief branch office of associate chief_counsel
